*373Opinion by
Oliver, C. J.
In accordance with stipulation of counsel that the articles in question are the same in all material respects as those the subject of Abstract 57682, the merchandise imported prior to October 1, 1951, was held dutiable at 2 cents per pound, but not less than 15 percent nor more than 45 percent ad valorem, under paragraph 397, as modified by the General Agreement on Tariffs and Trade (T. D. 51802), and the articles imported on or after October 1, 1951, were held dutiable at 2 cents per pound, but not less than 15 percent nor more than 30 percent ad valorem, under said paragraph, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade (T. D. 52739), supplemented by Presidential proclamation (T. D. 52820).